Citation Nr: 1535090	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-34 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUE

Entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered in April 2013.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from May 1977 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 decision by the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his VA form 9 submitted in August 2014, the Veteran indicated that he wanted a personal hearing before a member of the Board at his local RO.  His hearing was scheduled for June 9, 2015, and the Veteran did not attend.  In July 2015, the Veteran requested that his hearing be rescheduled.  He explained that he was hospitalized on June 7 and was not discharged until June 12, 2015.  He submitted official documentation of his hospitalization.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  The Board finds that good cause for his failure to appear for the June 2015 hearing has been shown, and the Veteran should be rescheduled for a hearing before a member of the Board to be held at his local RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




